Ragan, C.
Clarence Lackey was by the judgment of the district court of Hitchcock county sentenced to imprisonment in *299the penitentiary for the crime of robbery. To review this judgment he has filed here a petition in error.
There is in the record no bill of exceptions. The motion of the plaintiff in error for a new trial filed in the district court made no complaint as to the ruling of that court in the giving or refusing to give instructions, and the correctness of the ruling of the district court in those respects cannot be raised for the first time here. (Barr v. Omaha, 42 Neb. 341; Jolly v. State, 43 Neb. 857; Cleveland Paper Co. v. Banks, 15 Neb. 21.) The information supports the judgment and it is
Affirmed.